DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on March 29, 2021 is acknowledged. Claims 7-23 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. Provisional application No. 62/533470 filed on July 17, 2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 February 2019 and 17 February 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (US PG Pub. No. 2013/0190640 A1) (hereinafter “Adam”).

Adam was cited in applicant’s IDS submitted on February 8, 2019.
	With respect to claim 1, Adam teaches an apparatus for collecting a breath sample (Fig.1; par.0079-0096), comprising: (a) an exhalation portal (103 in Fig. 1) in fluid communication with an airflow chamber; (b) an air outflow portal (301 in Fig. 1) in fluid communication with said airflow chamber; (c) an airflow monitor (109 in Fig. 1) in fluid communication with said airflow chamber; and (d) a detachable breath storage vessel (306 in Fig. 1) in fluid communication with said airflow chamber via said air outflow portal.	With respect to claim 2, Adam teaches said air outflow portal is a three-way valve, said three-way valve maneuverable between an air discharge position and an air collection position (shutters 104/105 and valves 301/305 form a three-way valve; see also par.0086).
	With respect to claim 3, Adam teaches a programmable controller in electrical communication with said airflow monitor and said three-way valve, said programmable 
	With respect to claim 4, Adam said exhalation portal is a mouthpiece (mouthpiece 103 in Fig. 1).
	With respect to claim 5, Adam teaches said exhalation portal is a nosepiece (103 can be mask, which reads on a nosepiece when applying broadest reasonable interpretation; see Fig. 1).
	With respect to claim 6, Adam teaches a flow rate restriction mechanism positioned downstream of said exhalation portal (par.0082).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2016/0331272 A1
US PG Pub. No. 2009/0187113 A1

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791